DLD-007                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3650
                                      ___________

                        IN RE: HARVEY PATRICK SHORT,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Civ. No. 2-13-cv-02236)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 10, 2013

        Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: October 22, 2013)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       On April 25, 2013, Harvey Patrick Short filed a petition for a writ of habeas

corpus, pursuant to 28 U.S.C. § 2254, in the District Court. The petition was referred to a

Magistrate Judge on May 10, 2013. The District Attorney was granted an extension of

time to file an answer, which is due on or before October 25, 2013.

       On September 5, 2013, Short filed the present petition for a writ of mandamus

asking us to compel the District Court to adjudicate his habeas petition. Mandamus is a
drastic remedy available in only the most extraordinary circumstances. In re Diet Drugs

Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Although we may issue a writ of

mandamus when a district court’s “undue delay is tantamount to a failure to exercise

jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), there has been no such

delay here. The District Attorney has yet to respond to Short’s habeas petition. Once

that response is filed, we are confident that the District Court will rule on Short’s habeas

petition in a timely manner. Accordingly, we will deny the mandamus petition.




                                              2